United States Court of Appeals
                      For the First Circuit

No. 14-2198

                         RADCLIFFE DAVIS,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,*
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                   Torruella, Lynch, and Lipez,
                          Circuit Judges.


     Joshua Daley Paulin and Law Offices of Joshua Daley Paulin, on
brief for petitioner.
     Monica Antoun, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Benjamin C.
Mizer, Acting Assistant Attorney General, and Shelley R. Goad,
Assistant Director, on brief for respondent.



                        September 21, 2015




*
    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch is substituted for former Attorney General Eric H.
Holder, Jr. as respondent.
            TORRUELLA, Circuit Judge.                     Petitioner Radcliffe Davis

petitions    this    court     to   review       a    decision       of    the    Board    of

Immigration Appeals ("BIA") affirming an Immigration Judge's ("IJ")

decision that Davis did not enter into his marriage to Nadine

Woodley Davis ("Woodley") in good faith, but rather for the sole

purpose of circumventing immigration laws.                     He also contends that

the BIA erred when it refused to remand the proceedings to the IJ

given his recent marriage to another United States citizen.                               For

the reasons that follow, we deny the petition.

                    I.   Background & Procedural History

            We recount the facts as Davis testified to them before

the agency, except where otherwise noted.                     Davis is a forty-five-

year-old native and citizen of Jamaica who legally entered the

United    States    on   a   visitor      visa       on    December       19,    2007.     On

October 21, 2008, he adjusted his status to that of a conditional

permanent resident based on his marriage to Woodley, a United

States citizen, on April 19, 2007.                        This status terminated on

October     21,    2010,     when   the     United          States    Citizenship         and

Immigration Services ("USCIS") denied Davis's request for a waiver

of the requirement that he file a joint petition with Woodley to

remove the conditional status.            According to the USCIS, Davis, who

had since divorced Woodley, failed to submit evidence "to establish

that [his] marriage to Nadine Davis was in good faith and not




                                          -2-
entered into for the sole purpose of circumventing immigration

laws."1

            Given this waiver denial, the Department of Homeland

Security ("DHS") initiated removal proceedings by filing a Notice

to Appear with the Immigration Court on March 20, 2012.           The Notice

charged Davis with removability under 8 U.S.C. § 1227(a)(1)(D)(i)

-- removability due to the termination of a conditional permanent

resident    status.     Davis   conceded     removability   but   requested

termination of proceedings, adjustment of status, and a review of

the waiver application.       In the event all of that was denied, he

also sought voluntary departure.

A.   The Immigration Judge Proceedings

            A hearing was held before an Immigration Judge ("IJ") on

May 22, 2013, during which Davis was the only witness.                    He

testified   that   he   was   born   in    Kingston,   Jamaica,   had   never




1
   Under the Immigration and Nationality Act, an alien who marries
a United States citizen is entitled to petition for permanent
residency on a conditional basis. 8 U.S.C. §§ 1151(b)(2)(A)(i),
1154(a)(1)(A)(i), (ii), 1186a(a)(1).    Within ninety days of the
second anniversary of the conditional admission, the couple may
jointly petition for the removal of the condition.              Id.
§ 1186a(c)(1)(A). If, however, the couple has divorced within this
two-year time frame, the alien spouse must apply for a "hardship
waiver" to remove the conditional nature of his or her admission.
Id. § 1186a(c)(4). Such a waiver may be granted if "the qualifying
marriage was entered into in good faith by the alien spouse, but
the qualifying marriage has been terminated (other than through the
death of the spouse) and the alien was not at fault in failing to
meet the [joint filing] requirements." Id. § 1186a(c)(4)(B); see
also Jing Lin v. Holder, 759 F.3d 110, 111 (1st Cir. 2014).

                                     -3-
previously been married, and had two children -- a son and a

daughter -- of whom he had custody.

          According to Davis, he met Woodley in August 2006 at a

club in Kingston while Woodley was on a three-week vacation.   Even

though they met the Friday before the Monday Woodley was scheduled

to leave Jamaica, the two saw each other again before Woodley left.

They also continued to stay in touch; Davis testified that they

spoke by phone three or four times per day and emailed "very

frequently."   He later testified that the two emailed with each

other every day.

          Davis then began discussing his and Woodley's visits with

each other.    He testified that he came to the United States to

visit her, but could not remember exactly when.   He first thought

it might have been 2006, but then corrected the date to 2007,

though he could not specify the exact dates.   Davis did, however,

remember that Woodley visited him in Jamaica for two weeks at the

end of 2006.   During this visit, Woodley stayed at Davis's house,

met his family, and developed a romantic relationship with Davis.

Davis added that Woodley made one other weekend trip to Jamaica but

could not recall exactly when this occurred.

          Following this exchange, Davis was once again asked when

he flew to the United States to see Woodley, but he still could not

remember the date.   Davis's counsel requested permission to use

Davis's passport to refresh Davis's recollection as to when he


                                -4-
visited the United States because Davis was "giving the wrong

dates," but DHS objected.       It based this objection on two grounds:

that the question had already been asked and answered; and that DHS

had not had the opportunity to inspect the passport.                   The IJ

sustained   the   objection     on   both   grounds,   noting   that   "[a]ny

document that was going to be used during the proceedings should

have been submitted to the Court."

            Without the passport to assist him, Davis stated that he

first came to the United States in 2006 to visit a friend on Long

Island, New York.    When directed to focus on his first visit with

Woodley, Davis testified that he visited her for two weeks, stayed

at her house, met her extended family, and continued to cultivate

a romantic relationship.        Davis then proceeded to discuss a second

two-week visit with Woodley over Thanksgiving, during which he

stayed   with   Woodley   and    celebrated   Thanksgiving      at   Woodley's

uncle's house.

            Davis testified that his next trip to the United States

was on April 7, 2007, on a two-week visitor visa.         Davis once again

stayed with Woodley. During this trip, Woodley raised the topic of

marriage.   Davis testified that he had wanted to bring up the topic

as well but did not know how, so he was happy that Woodley did it

first.   The two married on April 19, 2007.            A few days later --

Davis could not recall the exact date -- Davis returned to Jamaica.

Though Woodley did not go with him, the two stayed in "stronger


                                      -5-
contact" and spoke on the phone and emailed regularly.                According

to Davis, Woodley called him at 4:30 p.m. every day.

              Davis could not recall whether Woodley visited him in

Jamaica after their marriage, but he did remember that the next

time he visited Woodley was on December 19, 2007.                 In preparation

for   the    trip,    Davis    visited   the   United    States    Consulate    on

November 16, 2007, and November 26, 2007, to obtain visitor visas

for himself and his children.            He could not remember what he told

the Consulate, though documents showed that he listed Nadine

Woodley as his contact and declared himself to be single.

              Davis testified that his initial plan was only to visit

Woodley, but Woodley wanted him to stay.             According to Davis, he

initially rejected this request because his children were in school

in Jamaica, he had a good job in Jamaica, and he had a house in

Jamaica, but Woodley was persistent.            Davis eventually acquiesced

and called his employer, explaining that he had to quit his job

because Woodley needed his help and wanted him to stay.

              Accordingly, Davis and his children remained in the

United      States,   living    with     Woodley   and   her   daughter    at    a

Dorchester, Massachusetts, address.            Davis explained that Woodley

worked and was the sole provider while he stayed home and took care




                                         -6-
of the family and the house.2         According to Davis, he was happy

that they were all living together.

           The    relationship     apparently     soon     deteriorated.    One

October -- Davis could not remember the year -- Davis and Woodley

attended an interview on Davis's request for residency during which

Davis told the interviewer that his relationship with Woodley was

"good, but we had problems and were trying to fix them."                   Davis

admitted, however, that their problems were actually a "little

severe."   Elaborating, Davis testified that Woodley was "rude" and

that they had their differences.              For example, he described an

incident where Davis's son -- at the urging of Davis's daughter and

Woodley's daughter -- bought $200 worth of toys with Woodley's

credit card and the two disagreed over how to handle the situation.

           Despite these problems, Davis testified that at no point

did he ever think about terminating the relationship; to the

contrary, Davis suggested that he and Woodley attend counseling.

According to Davis, he and Woodley attended two sessions with their

pastor, but the sessions were unsuccessful.              Woodley moved out in

December 2008, and their divorce became final on February 15, 2011.

           Davis also testified about his and Woodley's tax filings.

He explained that, for the 2007 taxable year, Woodley used a

professional     tax   preparer,   and   he    was   not    involved   in their



2
  Davis later completed a certification course and obtained a job
at the Boston Park Plaza Hotel in mid-2008.

                                     -7-
discussions; still, Davis did not dispute that Woodley filed as

head of household and not as a married individual.   As for the 2008

taxes, Davis explained that he filed as a married but separated

individual and that he filed his own taxes because he had started

working in August 2008 and he was no longer living with Woodley by

the end of 2008.

          In addition to Davis's testimony, a number of documents

were introduced.   First, he provided three letters: (1) an undated

and unsworn letter from Woodley describing Davis as "very loving

and good to me and my children" and asking that she and Davis be

given "a chance to be with each other"; (2) an unsworn letter from

Woodley's elder daughter3 stating that Davis "is a good husband to

my mother" but also noting that Davis "made a big mistake not

thinking" and would "never do anything like that again"; and (3) an

unsworn letter from one of Woodley's coworkers and friends stating

that "[e]ver since Nadine met [Davis] she has been the happiest

woman I've ever known" and asking that her "dear friend [have] a

chance to live the life most women dream of."   Davis also submitted

(1) his marriage certificate; (2) his divorce certificate; (3) a

Tufts Health Plan for Woodley, Davis, and two others; (4) copies of

credit and debit cards listing both Woodley and Davis as account

holders; (5) a letter from Verizon listing both Woodley and Davis



3
   Although the record is not entirely clear, it appears that
Woodley has a second daughter who did not live with Woodley.

                                -8-
as subscribers and confirming a change to a calling plan as of

September 16, 2008; (6) Woodley's driver's license, listing a

residence in Dorchester, Massachusetts, as the address on the front

but a residence in Roxbury, Massachusetts, as an alternate address

on the back; and (7) several undated photographs with unidentified

individuals.

            Meanwhile, DHS submitted documents showing that Woodley

tried on two occasions -- once on January 12, 2009, and once on

February 10, 2009 -- to withdraw the visa petitions she filed on

Davis's behalf. It also introduced an undated letter from Woodley.

All three documents refer to Davis mistreating Woodley and marrying

her only in order to obtain a green card.    The letter, for example,

stated that the "marriage is not legit" and that Davis had a

"girlfriend in Jamaica."   Davis objected to these documents on the

ground that they were not notarized and thus were not properly

authenticated.     The IJ ruled that it would "admit them into

evidence over that objection" but would "entertain the objection as

to evidentiary weight, the same as [it] will consider for the

documents   [Davis]   submitted   from   individuals,   likewise,   not

notarized."    Outside of this objection, Davis had no response to

the documents and could not otherwise explain them.

            After receiving this evidence, the IJ issued its oral

decision not to grant Davis's application.      According to the IJ,

Davis had "not met his burden of establishing that [he] was not at


                                  -9-
fault for not meeting the requirements of a joint petition."

Specifically, it found that there was little evidence to show any

commitment to the marital relationship. The IJ based this decision

on a number of factors: (1) that there was no evidence that Davis

and Woodley commingled financial assets and liabilities; (2) that

there was no concrete evidence of cohabitation after Davis moved to

the United States; (3) that the letters submitted by Davis were not

notarized and that the writers were not presented for in-court

testimony and cross-examination; (4) that the photographs provided

by Davis were undated and the people depicted in the photographs

were unidentified; (5) that Davis never explained why Woodley's

driver's license contained two addresses or why the alternate

Roxbury address appeared on Woodley's earning statements; (6) that

Davis provided no proof to corroborate his testimony that he and

Woodley spoke three or four times a day and emailed daily; (7) that

Davis provided no proof -- such as photographs or airline tickets

-- that Woodley visited him in Jamaica or vice versa; (8) that

Davis provided no letters from anyone who attended the respondent's

wedding, from neighbors who knew the couple, or from the children

who lived with Woodley and Davis; (9) that Davis provided no proof

of his and Woodley's counseling sessions with their pastor; (10)

that Davis provided no evidence to corroborate his testimony of a

joint bank account at Citizens Bank; and (11) that Davis was unable

to recall when he visited Woodley in the United States and gave


                               -10-
inconsistent testimony, specifically his inconsistent testimony

regarding a Thanksgiving visit.

           Given all of this, as well as DHS's evidence that Davis

told the Consulate in Jamaica that he was not married and that

Woodley had twice attempted to withdraw the visa petition -- none

of which Davis was able to explain -- the IJ had "serious doubts

about the credibility of [Davis's] testimony" and believed that

"the evidence point[ed] to a marriage entered into for the sole

purpose of circumventing Immigration laws."          Accordingly, the IJ

denied Davis's waiver petition and ordered him removable.            The IJ

also denied Davis's request for voluntary departure, explaining

that his attempt to enter into a sham marriage "bars him from

establishing the required good moral character for post-hearing

voluntary departure," and that, even if the IJ did have discretion

to grant voluntary departure, it would not do so because Davis had

"not offered any evidence of favorable equities."

B.   The BIA Proceedings

           Davis appealed the IJ's denial of his waiver to the BIA

on   June 18,   2013.4   As   part   of   his   appeal,   Davis   submitted

additional evidence, such as: (1) checking account statements from

Citizens Bank for Woodley and Davis dating from September 5, 2008,

through January 6, 2009; (2) a print-out of Davis's email account



4
    Davis did not appeal the IJ's denial of his request for
voluntary departure.

                                 -11-
inbox showing messages to Woodley from October 9, 2006, through

December 17, 2007; (3) a housing rental application for a Roxbury,

Massachusetts, address completed by Woodley and Davis and signed on

March 24, 2008; (4) a checklist for an interview conducted on

August 15, 2008, in connection with the rental application; and (5)

a   one-year   lease   agreement   signed   by   Woodley   and   Davis   on

August 15, 2008.

           On July 22, 2014, while his appeal was still pending,

Davis filed a motion to remand.       He based this motion on a visa

petition filed on his behalf by Marie Bryan Davis ("Bryan"), whom

Davis had married on June 28, 2013.         In support of the motion,

Davis attached an affidavit by Bryan describing her and Davis's

relationship and courtship.        Bryan -- a native of Jamaica who

became a United States citizen on November 30, 2009 -- explained

how she first met Davis when they lived in the same neighborhood in

Jamaica but that they "never really spoke much." This changed when

she visited Jamaica in December 2009 and the two renewed their

acquaintance.    Following this visit, the two spoke by phone "every

now and then" and Davis would ask about Bryan's sick husband.

After Bryan's husband's death in July 2010, Davis offered to attend

the funeral but Bryan asked him not to.      Davis agreed, and instead

visited Bryan in Atlanta in October 2010 for his birthday.           This

was the beginning of their romantic relationship, which continued

with Bryan visiting Davis in Boston in March 2011 for her birthday,


                                   -12-
Davis visiting Bryan again in the summer of 2011, and Davis and his

children spending Christmas with Bryan and her family in Atlanta in

2011.   In 2012, the two began discussing marriage.                        After debating

when to get married and where to live, they agreed on Boston and

wed on June 28, 2013.             According to Bryan, she and Davis married

because they love each other.

             In    addition      to     this   affidavit,          Davis   submitted       the

following documents: (1) an I-130 visa petition filed by Bryan; (2)

Bryan's naturalization certificate; (3) Bryan and Davis's marriage

certificate; (4) Bryan's husband's death certificate; (5) Davis's

divorce certificate from Woodley; and (6) notices regarding the

processing of their visa petition.

             The BIA dismissed Davis's appeal on October 25, 2014.

After briefly recounting the facts and the IJ's decision, the BIA

adopted and affirmed the decision of the IJ.                         The BIA based this

conclusion        on    the     fact    that       Davis    "submitted       very    little

documentary evidence of the bona fide nature of his marriage, and

his testimony was vague and, at times, confused and inconsistent."

The BIA specifically refuted Davis's attempt to argue that his

testimony was not inconsistent, pointing to his testimony about

when    he   and       Woodley    visited      each        other    (specifically         over

Thanksgiving),         his    "long     pauses      during     this    portion      of     the

testimony"    which       the    IJ    "may    make    inferences from,"            and    his

inability     "to       explain        why    he    apparently        told    immigration


                                             -13-
authorities, when he applied for a visitor visa in November of

2007, that he was single, when he married [Woodley] on April 19,

2007."

            The   BIA   also     noted    that    Davis      "submitted    minimal

corroborative evidence to support his claim" even though there was

"other    documentary        evidence    that    should      have   been   readily

available," and it rejected Davis's argument that the IJ unfairly

weighed the evidence and disregarded his testimony.                  According to

the BIA, the IJ "considered all the evidence of record and found it

insufficient to meet [Davis's] burden of proof." It added that the

IJ was "permitted to make reasonable inferences among the plausible

possibilities and explanations for discrepancies in the record and

. . . did so here."

            As for the newly submitted evidence, the BIA refused to

consider it, explaining that the BIA "does not review evidence

first presented on appeal" and that Davis failed to show "that any

of this evidence was not available at the time of his hearing."

Even putting the procedural issue aside, the BIA concluded that

"given the serious problems with his testimony and evidence before

the [IJ]," Davis failed to show "that the evidence is material to

his application and [would] likely change the outcome of his case."

            Finally, the BIA turned to Davis's motion to remand.                It

noted    that   the   visa    petition    had    not   yet   been   approved   but

acknowledged that the BIA could still grant a remand in the


                                        -14-
exercise of its discretion.         In this case, however, the BIA

declined to do so because "clear and convincing evidence should be

presented indicating a strong likelihood that the marriage is bona

fide" and Davis failed to provide such evidence.         The BIA pointed

out that Davis submitted the visa petition, a statement from Bryan,

the marriage certificate, and a few other official documents, but

nothing that would "provide clear and convincing evidence of the

likelihood    of   the   bona   fides    of   the   marriage,"   such   as

"documentation showing co-mingled assets, cohabitation, and other

indicia of a bona fide marriage."

            Accordingly, the BIA dismissed Davis's appeal of the IJ's

decision and denied his motion for remand due to his new visa

petition.    This timely petition for review followed.

                            II.   Discussion

A.   The Denial of Davis's Waiver Petition

            Davis argues that both the IJ and the BIA erred in

denying his waiver petition.       His argument appears to take two

forms: first, that the IJ violated Davis's due process rights when

it refused to allow Davis's counsel to use Davis's passport to

refresh his recollection but allowed DHS to introduce the three

unsworn statements from Woodley; and second, that he presented

sufficient evidence to establish a bona fide marriage to Woodley.

We address -- and reject -- each in turn.




                                  -15-
            "Where the BIA adopts the IJ's opinion and discusses some

of the bases for the IJ's decision," we have authority to review

both opinions.      Jing Lin v. Holder, 759 F.3d 110, 112 (1st Cir.

2014) (internal quotation marks omitted).            We review the factual

findings    under   the   "quite    deferential"      substantial       evidence

standard.   Id. (quoting Kinisu v. Holder, 721 F.3d 29, 34 (1st Cir.

2013)).    This means that we will uphold the decisions if they are

"supported by reasonable, substantial, and probative evidence on

the record considered as a whole," Acevedo-Aguilar v. Mukasey, 517

F.3d 8, 9 (1st Cir. 2008) (quoting Carcamo-Recinos v. Ashcroft, 389

F.3d 253, 256 (1st Cir. 2004)), and will only disturb the findings

where "the record evidence would compel a reasonable factfinder to

reach a contrary determination."            Jing Lin, 759 F.3d at 112

(quoting Kinisu, 721 F.3d at 34).          Conclusions of law, meanwhile,

are reviewed "de novo but with some deference to the agency's

founded    interpretation    of    statutes    and    regulations       that   it

administers." McKenzie-Francisco v. Holder, 662 F.3d 584, 586 (1st

Cir. 2011).

            Davis first argues that his due process rights were

violated.     An    immigration    petitioner's      right   to   due    process

entails, at its core, "the right to notice of the nature of the

charges and a meaningful opportunity to be heard."            Choeum v. INS,

129 F.3d 29, 38 (1st Cir. 1997).            In other words, an alien is

entitled to a fundamentally fair proceeding where the alien "must


                                    -16-
have a meaningful opportunity to present evidence and be heard by

an impartial judge." Muñoz-Monsalve v. Mukasey, 551 F.3d 1, 6 (1st

Cir. 2008); see also 8 U.S.C. § 1229a(b)(4)(B).      The right to

present evidence is not unlimited, however, and "[a]n immigration

judge, like other judicial officers, possesses broad (though not

uncabined) discretion over the conduct of trial proceedings."

Sharari v. Gonzáles, 407 F.3d 467, 476 (1st Cir. 2005) (quoting

Aguilar-Solís v. INS, 168 F.3d 565, 568 (1st Cir. 1999)).      This

necessarily includes the admission or exclusion of evidence. Thus,

to prove a violation of an alien's due process rights, the alien

must show that the admission or exclusion was an abuse of the IJ's

discretion and that the alien was prejudiced as a result.   Id.

            Here, we find no due process violation with the IJ's

refusal to allow Davis's counsel to use the passport.         After

Davis's conflicting and inconsistent testimony, Davis's counsel

sought to use the passport to refresh Davis's recollection.       DHS

objected and the IJ sustained the objection for two separate

reasons.5    We fail to see how either ruling was an abuse of

discretion or how it meaningfully prevented Davis from presenting

evidence to support his position since Davis did not seek to

introduce the passport into evidence. See Muñoz-Monsalve, 551 F.3d




5
   Notably, Davis's counsel never offered to show the passport to
DHS to attempt to overcome the second objection.

                               -17-
at 6 (explaining that due process requires that an alien have "a

meaningful opportunity to present evidence").

             Moreover, the IJ's decision did not prejudice Davis. The

IJ   based   its   decision    in   part    on   the   fact   that   Davis     gave

inconsistent testimony and was not able to recall key visits with

Woodley -- dates that, in the IJ's view, should have been readily

known by Davis if they actually occurred as he described.                    Thus,

regardless of what dates Davis testified to after reviewing the

passport, the IJ's view as to Davis's credibility would not likely

have changed.      The IJ's decision, therefore, did not deprive Davis

of a fair trial.     See Sharari, 407 F.3d at 476 (explaining that an

alien must be prejudiced for the exclusion of evidence to be a due

process violation).

             Similarly,   we   reject      Davis's     argument   that   his    due

process rights were violated because the IJ admitted a letter from

Woodley stating that the marriage was a fraud and two documents

showing that Woodley twice attempted to withdraw the visa petitions

even though they were unsworn and had not been previously submitted

to the IJ and Davis.      Davis never objected to the fact that they

had not been previously submitted to the IJ or that he had not had

a chance to review them, and thus any argument that this violated

his due process rights is not properly before us.                 See Olujoke v.

Gonzáles, 411 F.3d 16, 22-23 (1st Cir. 2005); Chan v. Ashcroft, 93

F. App'x 247, 252-53 (1st Cir. 2004); Mendes v. INS, 197 F.3d 6, 12


                                     -18-
(1st Cir.     1999)   ("This   Court   has   long   acknowledged   that the

doctrine of administrative exhaustion bars issues 'raised for the

first time in a petition for review.'" (quoting Bernal-Vallejo v.

INS, 195 F.3d 56, 64 (1st Cir. 1999))).

            As for the fact that the letters were unsworn, and thus

unauthenticated, the IJ did not abuse its discretion in admitting

them.   The Federal Rules of Evidence do not apply to immigration

proceedings, so any authentication and hearsay requirements are

less rigid.    See Yongo v. INS, 355 F.3d 27, 30 (1st Cir. 2004); see

also Sharari, 407 F.3d at 476 (finding that an immigration judge

possesses broad discretion over trial proceedings, including the

admission of evidence).        While "[h]ighly unreliable hearsay might

raise due process problems," id., there is nothing to suggest that

that is the case here.     Indeed, the IJ specifically noted that it

would take into account the fact they were not notarized or

authenticated when it decided how much "evidentiary weight" to give

the document.     This decision is consistent with the IJ's stated

treatment of the unsworn and undated letters submitted by Davis in

support of his petition, so we fail to see how this treatment was

fundamentally unfair to Davis.          Thus, there is no due process

violation.

            Having rejected Davis's due process allegations, we can

turn to the real heart of his argument: that his waiver should have

been granted because his marriage to Woodley was bona fide.             His


                                    -19-
challenge, however, essentially boils down to a disagreement with

how the IJ and the BIA weighed the competing evidence, and we find

ample   support   in   the     record     to    support   the   IJ    and    the   BIA

determinations that Davis's marriage to Woodley was not contracted

in good faith.

           Davis was the only witness to testify at the hearing, and

though neither the IJ nor the BIA made a formal adverse credibility

determination,    there      is    substantial      evidence    to     support     the

conclusion     that    there      were    "serious    doubts"        about   Davis's

credibility.    For example, Davis was unable to accurately describe

his and Woodley's visits to each other both before and after they

were married.     Davis testified that he and Woodley visited each

other multiple times between when he first met her in Jamaica in

August 2006 and when they were wed in April 2007, but he was unable

to pinpoint when or where those trips took place.                    And though he

did testify about a Thanksgiving trip prior to his marriage, this

trip could not have occurred consistent with his testimony, since

he also testified that he did not visit Woodley in the United

States until the April 2007 trip when they wed.

           Even more damning, however, is the fact that Davis was

unable to explain to the IJ why he told the Consulate in November

2007 that he was single and visiting Nadine Woodley despite being

married to Woodley for seven months at the time.                See Chanthou Hem

v. Mukasey, 514 F.3d 67, 69 (1st Cir. 2008) ("In evaluating the


                                         -20-
agency's credibility determination, we consider whether the reasons

given by the IJ are specific and cogent and based on omissions and

discrepancies in the record that were not adequately explained by

the alien.").

          Given these inconsistencies, it is not surprising that

the IJ and the BIA concluded that the lack of corroborating

evidence cast further doubt on Davis's credibility -- especially

since there were no other witnesses to testify about Davis and

Woodley's relationship and such documentation should have been

readily available to Davis.   See Kheireddine v. Gonzáles, 427 F.3d

80, 88 (1st Cir. 2005) ("Nothing in Matter of S-M-J-[, 21 I. & N.

Dec. 722 (BIA 1997),] precluded the IJ from deeming already not

credible petitioners even less credible when they failed to back up

their claims with information reasonably available."); Matter of Y-

B-, 21 I. & N. Dec. 1136, 1139 (BIA 1998) ("[T]he weaker an alien's

testimony, the greater the need for corroborative evidence."). For

example, Davis testified that he spoke and emailed with Woodley

every day prior to their marriage and that their communications

increased after their marriage, yet he failed to provide any

telephone or email records to the IJ.   Similarly, Davis failed to

provide any evidence of commingled accounts.      Though Davis did

provide copies of credit cards, debit cards, and health insurance

cards issued in both his and Woodley's names, he submitted no bank

statements or receipts to suggest that the cards were actually used


                                -21-
or that Davis and Woodley's finances were actually joined.     And

while Davis claimed that he sought counseling due to his somewhat

"severe" marital troubles, there is no evidence that he and Woodley

actually met with a pastor; to the contrary, the evidence suggested

that Davis and Woodley attended an interview with immigration

services and described their relationship as "good."   All of this

evidence (or lack thereof) is relevant to the bona fides of Davis's

marriage, and the IJ and the BIA were correct to consider it.6

Compare McKenzie-Francisco, 662 F.3d at 587 n.2 (noting that a


6
  Though Davis did provide additional documentation in his appeal
before the BIA, the BIA refused to accept it, explaining that "the
Board does not review evidence first presented on appeal," that
Davis had "not shown that any of this evidence was not available at
the time of his hearing," and that Davis failed to show that the
"evidence is material to his application and will likely change the
outcome of his case." Davis does not challenge this ruling in his
petition, and thus it is waived. Ouk v. Keisler, 505 F.3d 63, 66
n.3 (1st Cir. 2007) ("Because [petitioner] did not raise the issue
in his opening brief . . . it is deemed waived."). Still, we note
that the BIA did not abuse its discretion in rejecting these
additional documents. See Olujoke, 411 F.3d at 23 (explaining that
a BIA decision to reopen proceedings and consider new evidence is
discretionary). None of the evidence Davis ultimately produced was
unavailable at the time of Davis's initial hearing, and even if it
were, it would not "compel a reasonable factfinder to make a
contrary determination." Acevedo-Aguilar, 517 F.3d at 9 (quoting
Stroni v. González, 454 F.3d 82, 87 (1st Cir. 2006)). The newly
provided checking account statements, for example, only show the
last three months of the marriage and thus say nothing about the
preceding seventeen months of marriage. And while Davis ultimately
provided a copy of his email inbox showing some communications
between Davis and Woodley, the frequency of the communications is
nowhere near the daily communication to which Davis testified.
Moreover, the newly provided leasing documents show that both Davis
and Woodley signed the lease, but there is no evidence that both of
them actually lived there together. Thus, even if these documents
were considered, there still existed substantial evidence to
conclude the marriage was not entered into in good faith.

                               -22-
joint membership card was "of little moment" since it could be

procured by unrelated individuals), with Cho v. Gonzáles, 404 F.3d

96, 103 (1st Cir. 2005) (finding a bona fide marriage where

petitioner "introduced evidence that, after the marriage, she and

her husband jointly enrolled in a health insurance policy, filed

tax   returns,      opened   bank    accounts,   entered   into       automobile

financing agreements, and secured a credit card" and also provided

"extensive counseling records").

            Davis's testimony was vague, at times inconsistent, and

contained no corroboration through objective and easy-to-obtain

documentation. Accordingly, after thoroughly reviewing the record,

we "conscientiously find that the evidence supporting [the IJ and

the BIA's] decision is substantial, when viewed in the light that

the record     in    its   entirety furnishes,     including    the     body   of

evidence opposed to the [IJ and the BIA's] view."          Cho, 404 F.3d at

104 (quoting Mukamusoni v. Ashcroft, 390 F.3d 110, 119 (1st Cir.

2004)).     We thus see nothing to compel a contrary determination.

See Jing Lin, 759 F.3d at 112 (explaining that the court will only

disturb the IJ's and the BIA's findings where "the record evidence

would     compel    a   reasonable    factfinder   to   reach     a    contrary

determination" (quoting Kinisu, 721 F.3d at 34)).




                                      -23-
B.    The BIA's Denial of Davis's Motion to Remand

            Davis also challenges the BIA's decision denying his

request to remand his case to the IJ due to his subsequent marriage

to Bryan.     Motions to remand are properly treated as motions to

reopen, and, though generally disfavored, are reviewed for abuse of

discretion.    Falae v. Gonzáles, 411 F.3d 11, 14 (1st Cir. 2005).

"At a bare minimum, the movant must make a showing of prima facie

eligibility for the relief that he seeks."    Id.    Where, like here,

the motion is premised on a marriage occurring during removal

proceedings, the BIA has determined it will grant the motion only

if:

            (1) the motion is timely filed;

            (2) the motion is not numerically barred by
            the regulations;

            (3) the motion is not barred by Matter of
            Shaar, 21 I. & N. Dec. 541 (BIA 1996), or on
            any other procedural grounds;

            (4) the motion presents clear and convincing
            evidence indicating a strong likelihood that
            the [applicant's] marriage is bona fide; and

            (5) [DHS] either does not oppose the motion or
            bases its opposition solely on Matter of
            Arthur, [20 I. & N. Dec. 475 (BIA 1992)].

Matter of Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002),

overruled in part by Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA

2012) (overruling Matter of Velarde-Pacheco to the extent it held

that a motion to reopen may be denied solely on DHS opposition).



                                -24-
            Here, the BIA denied the motion to remand due to the

fourth consideration -- the BIA's determination that there was a

"lack of evidence of the bona fides of [Davis's] new marriage." We

find no abuse of discretion with this decision.            In support of his

motion for remand, Davis provided an I-130 visa petition filed by

Bryan, notices regarding the processing of that petition, Bryan's

naturalization certificate, and numerous marriage- and divorce-

related documents.

            While these documents establish that Davis and Bryan are

technically married, they do nothing to establish that the marriage

was entered into in good faith.      As with his petition before the IJ

regarding   his   marriage   to    Woodley,   there   is    no   evidence    of

commingled assets, no evidence of cohabitation, no evidence of

joint accounts, and no children born to the marriage.            See 8 C.F.R.

204.2(a)(iii)(B)     (explaining    that   the   types     of    documents    a

petitioner may submit to establish that a marriage was entered into

in good faith include documentation showing joint ownership of

property; a lease showing joint tenancy of a common residence;

documentation showing commingling of financial resources; birth

certificates of children born to the petitioner and beneficiary;

and affidavits of third parties having knowledge of the bona fides

of the marital relationship).          And while Bryan did submit an

affidavit, the affidavit was self-serving and only described her

intentions and beliefs regarding the marriage; it said nothing


                                    -25-
about Davis's motivations for marrying Bryan, which are what matter

in these proceedings.      Cf. Cho, 404 F.3d at 102 ("The relevant

legal   standard   is,   again,   whether   [petitioner]   intended   to

establish a life with her spouse at the time she married him."

(emphasis added)); Matter of Velarde-Pacheco, 23 I. & N. Dec. at

256 (referring to an affidavit by Velarde-Pacheco himself).

           In sum, Davis provided less evidence that his marriage to

Bryan was in good faith than he did to support his failed petition

before the IJ regarding his marriage to Woodley.      Given that there

was substantial evidence to support the BIA's conclusion that the

marriage to Woodley was not entered into in good faith, we cannot

say that the BIA abused its discretion in denying the motion to

remand after concluding that there was not clear and convincing

evidence that Davis's marriage to Bryan was in good faith.7

                           III.   Conclusion

           After thoroughly reviewing the record, we are convinced

that Davis was afforded a fundamentally fair proceeding during

which substantial evidence was presented for the IJ and the BIA to



7
  In his brief, Davis also argues that the BIA erred when it noted
that Davis failed to file the adjustment of status package because
such a filing was not required. Whether the I-130 petition Davis
filed was sufficient to satisfy 8 C.F.R. § 1003.2(c)'s requirement
that a "motion to reopen proceedings for the purpose of submitting
an application for relief must be accompanied by the appropriate
application for relief and all supporting documentation" is a
question we need not reach since the BIA's statement was made in a
footnote and was clearly not the basis for its denial of Davis's
motion to remand.

                                  -26-
conclude that Davis's marriage to Woodley was not entered into in

good faith.   We likewise find no abuse of discretion in the BIA's

decision to deny Davis's motion to reopen due to his subsequent

marriage to Bryan.

          Petition Denied.




                               -27-